Mr. Justice Sheldon dissents from so much of the foregoing decision as charges Ogden with the amount of his bid for lots 7 and 8 on the foreclosure sale of them, being of opinion that, under the circumstances of this case, he should be charged only with the proceeds of the sale of the lots by him, and interest thereon, and not with the amount of said bid. At a subsequent term, on the petition of the appellant, a rehearing was granted, whereupon the following additional opinion was announced : Per Curiam : On the petition of the appellant, a rehearing has been allowed in this case on a single point, viz : that the payments made upon his contract by James Spence ought not to be wholly applied on account of the one half of the land conveyed to Mark Skinner, but ought to be divided so as to apply one half of them on that, and the other lialf on that part of the land which was retained by Butler after forfeiture of the contract. This point was not made or argued on the original hearing, and was not considered by the court. The contract between Butler and Spence provided, that in case default of payment of principal or interest for 60 days after the same became due, Butler, at his option, should have the right to declare the contract forfeited, and that all payments made on the contract should be absolutely and forever forfeited to him. We held that, under this provision of the contract, Butler, by the deed to Newberry, made on the first day of September, 1841, and acquiesced in by the heirs of Spence, did put an end to the contract, and declared the same for-forfeited. In view of the fact that the payments that were made by Spence, in his lifetime, were made on the whole lot, we are of opinion that the directions given in the original opinion for computing the amount due from appellant should be modified. The directions there given are hereby so modified that the Superior Court will direct the master in making the computation to charge the appellant with one half the payments made by Spence in his lifetime on the contract, and to regard the other half of such payments as lost to the estate, according to the terms of the agreement. « The decree is reversed, and the cause remanded for further proceedings consistent with the former opinion as now modified. Decree reversed.